                                                                                                                                    Case 2:20-cv-10160-FMO-AGR Document 17 Filed 11/23/20 Page 1 of 2 Page ID #:70




                                                                                                                                       1 DYKEMA GOSSETT LLP
                                                                                                                                         Jon D. Cantor (SBN: 91852)
                                                                                                                                       2 jdcantor@dykema.com
                                                                                                                                         Abirami Gnanadesigan (SBN: 263375)
                                                                                                                                       3 agnanadesigan@dykema.com
                                                                                                                                         333 South Grand Avenue
                                                                                                                                       4 Suite 2100
                                                                                                                                         Los Angeles, CA 90071
                                                                                                                                       5 Telephone: (213) 457-1800
                                                                                                                                         Facsimile: (213) 457-1850
                                                                                                                                       6
                                                                                                                                         Attorneys for Plaintiff
                                                                                                                                       7 TNG WORLDWIDE, INC.
                                                                                                                                                                                                                      JS-6
                                                                                                                                       8                                    UNITED STATES DISTRICT COURT
                                                                                                                                       9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                      10
                                                                                                                                      11
                                                                                                                                         TNG WORLDWIDE, INC., a Michigan                         Case No. 2:20-cv-10160-FMO-AGR
                                                                                                                                      12 Corporation,
                     333 SOUTH GRAND AVENUE, SUITE 2100


                                                                                          Tel (213) 457-1800 • Fax (213) 457-1850
DYKEMA GOSSETT LLP




                                                                                                                                                                                                 ORDER OF DISMISSAL
                                                          LOS ANGELES, CAL FORNIA 90071




                                                                                                                                      13                                                         WITHOUT PREJUDICE
                                                                                                                                                      Plaintiff,
                                                                                                                                      14
                                                                                                                                                v.                                               Complaint Filed: November 5, 2020
                                                                                                                                      15
                                                                                                                                         NHUNG NGUYEN,
                                                                                                                                      16 d/b/a ALLUREBEAUTI
                                                                                                                                      17                      Defendant.
                                                                                                                                      18
                                                                                                                                      19
                                                                                                                                      20
                                                                                                                                      21
                                                                                                                                      22
                                                                                                                                      23
                                                                                                                                      24
                                                                                                                                      25
                                                                                                                                      26
                                                                                                                                      27
                                                                                                                                      28
                                                                                                                                           063077.000305 4831-0444-3345.1
                                                                                                                                                                                             1              Case No. 2:20-cv-10160-FMO-AGR
                                                                                                                                                                            ORDER OF DISMISSAL WITHOUT PREJUDICE
                                                                                                                                    Case 2:20-cv-10160-FMO-AGR Document 17 Filed 11/23/20 Page 2 of 2 Page ID #:71




                                                                                                                                       1                                                  ORDER
                                                                                                                                       2
                                                                                                                                                    IT IS HEREBY ORDERED pursuant to the parties’ Stipulation, and Good
                                                                                                                                       3
                                                                                                                                           Cause appearing therefor, that the above entitled action is hereby dismissed in its
                                                                                                                                       4
                                                                                                                                           entirety without prejudice. Each side shall bear its own costs and fees.
                                                                                                                                       5
                                                                                                                                       6
                                                                                                                                                    IT IS SO ORDERED.
                                                                                                                                       7
                                                                                                                                       8
                                                                                                                                           Dated: November 23, 2020                         By:               /s/
                                                                                                                                       9
                                                                                                                                                                                                  Honorable Fernando M. Olguin
                                                                                                                                      10                                                          UNITED STATES DISTRICT JUDGE

                                                                                                                                      11
                                                                                                                                      12
                     333 SOUTH GRAND AVENUE, SUITE 2100


                                                                                          Tel (213) 457-1800 • Fax (213) 457-1850
DYKEMA GOSSETT LLP
                                                          LOS ANGELES, CAL FORNIA 90071




                                                                                                                                      13
                                                                                                                                      14
                                                                                                                                      15
                                                                                                                                      16
                                                                                                                                      17
                                                                                                                                      18
                                                                                                                                      19
                                                                                                                                      20
                                                                                                                                      21
                                                                                                                                      22
                                                                                                                                      23
                                                                                                                                      24
                                                                                                                                      25
                                                                                                                                      26
                                                                                                                                      27
                                                                                                                                      28
                                                                                                                                           063077.000305 4831-0444-3345.1
                                                                                                                                                                                             2              Case No. 2:20-cv-10160-FMO-AGR
                                                                                                                                                                            ORDER OF DISMISSAL WITHOUT PREJUDICE
